— Judgment, Supreme Court, Bronx County (Antonio I. Brandveen, J.), rendered April 4, 1990, convicting defendant, after a jury trial, of criminal possession of stolen property in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the verdict finding defendant guilty beyond a reasonable doubt. The issues raised by defendant concerning the credibility of the police witnesses, including their observations of the stolen vehicle and whether they saw him driving it, and *441the details of the chase that preceded defendant’s apprehension, were properly placed before the jury, and we find no reason on the record before us to disturb its determination. Concur — Sullivan, J. P., Wallach, Kupferman and Ross, JJ.